Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments filed 1/14/2021 have been considered, and are persuasive. With regard to US Patent 10,495,986, the Examiner withdraws the Statutory Double Patenting rejections based on the interpretation that the term “substantially matches” means ‘substantially equal’, so as to distinguish in scope form “substantially tracks” in the claims of US Patent 10,495,986.
 Claims 1, 4, 6-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Yonekawa (JP 2001217177) teaches [0044] thermally conditioning the patterning device during a substrate exposure operation for forming a patterned layer on a substrate based on the density of the pattern being exposed and [0055] teaches predicting thermal loads for various exposures. The prior art does not anticipate or render obvious, alone or in combination, a controller configured to control a thermal conditioner configured to thermally condition the patterning device to at least: thermally condition the patterning device for exposures of a first layer of a substrate stack, and thermally condition a patterning device for exposures of a second layer of the substrate stack, wherein the thermal conditioning is controlled such that a temperature over time of the patterning device for exposures of the second layer substantially matches different temperatures over time of the patterning device for the exposures of the first layer, in the combination required by claims 1, 13-24. Claims 4, 6-12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M IACOLETTI whose telephone number is (571)270-5789.  The examiner can normally be reached on 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        2/13/2021